Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 1 of 10 Page ID #:1963




1    Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
2    Payson LeMeilleur (SBN 205690)
     payson.lemeilleur@knobbe.com
3    Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
4    Justin J. Gillett (SBN 298150)
     justin.gillett@knobbe.com
5    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
6    Irvine, CA 92614
     Telephone: 949-760-0404
7    Facsimile: 949-760-9502
8    Attorneys for Plaintiff
     NOMADIX, INC.
9
10
11
12                     IN THE UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION
15
16   NOMADIX, INC.,                            Case No.
                                               CV19-04980 AB (FFMx)
17                Plaintiff,
18                                             NOMADIX’S EMERGENCY
           v.                                  EX PARTE APPLICATION TO
19                                             MODIFY STAY ORDER
     GUEST-TEK INTERACTIVE
20                                             (DKT. NO. 133)
     ENTERTAINMENT LTD.,
21
                  Defendant.
22                                             Honorable André Birotte Jr.
23
24
25
26
27
28
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 2 of 10 Page ID #:1964




1          On Friday, April 24, the Court stayed the permanent injunction solely to
2    allow the Ninth Circuit to decide Guest-Tek’s promised emergency motion to stay
3    the injunction pending appeal. (Dkt. No. 133.) As currently worded, however, the
4    stay creates a loophole that threatens to result in “Nomadix . . . permanently
5    los[ing] the ability to enforce the parties’ forum selection clause.” (Id. at 5.)
6          The stay order does not attach any conditions or temporal limitations. As a
7    result, Guest-Tek has no incentive to seek emergency relief from the Ninth
8    Circuit now. Nor does Guest-Tek have any incentive to file any emergency
9    motion expeditiously.
10         The Court has ordered the parties to file a status report within a day of the
11   Ninth Circuit deciding Guest-Tek’s emergency motion. (Id.) But that does nothing
12   to mitigate the irreparable harm Nomadix is facing because Guest-Tek has no
13   incentive to file any emergency motion now, much less ask the Ninth Circuit to
14   decide the motion within a few days’ time.
15         The Ninth Circuit has a special phone line and e-mail address for its
16   emergency motions unit that is monitored 24 hours a day, but Guest-Tek has
17   delayed filing its motion. Guest-Tek was motivated to file its emergency
18   application in this Court (Dkt. No. 130) because the injunction required Guest-Tek
19   to take steps to terminate the PTAB proceedings within two days. Now that the
20   injunction is stayed, there is no order requiring Guest-Tek to act, and Guest-Tek
21   therefore has no reason to seek emergency relief from the Ninth Circuit.
22         Just as importantly, now that there is no deadline by which Guest-Tek must
23   comply with the injunction, it is unclear whether Guest-Tek can even satisfy the
24   criteria for an emergency motion under Ninth Circuit Rule 27-3, which requires a
25   movant to need “relief within 21 days to avoid irreparable harm” and to clearly
26   state “the date by which relief is needed.”
27         There is a simple solution: the Court should set a date by which the stay will
28   lift automatically. Because of the incredibly limited window remaining for the
                                               -1-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 3 of 10 Page ID #:1965




1    parties to seek termination of the PTAB proceedings, Nomadix urgently and
2    respectfully requests that the Court modify its order such that the stay of the
3    injunction lifts automatically on April 29, 2020. In no event should the stay last
4    any longer than May 1, 2020. If the injunction remains inoperative any longer than
5    that, the likelihood of terminating the pending PTAB proceedings—and avoiding
6    irreparable harm to Nomadix—decreases dramatically.
7    A.    Every day counts for Nomadix: to have a realistic chance of terminating
8          the IPRs, the injunction must come back into effect on April 29, 2020
9          The Court concluded that a stay of the permanent injunction was not
10   warranted because “the May 28, 2020 deadline for a decision by the PTAB may
11   permanently jeopardize Nomadix’s ability to enforce the parties’ forum selection
12   clause.” (Dkt. No. 133 at 5.) But the May 28 deadline does not mean that Nomadix
13   has a month to seek termination. To have a realistic chance of obtaining
14   termination, the parties must request termination immediately.
15         First, the May 28 deadline is the last day by which the PTAB can issue a
16   final decision in IPR2019-0253. But the PTAB rarely waits until the last day to
17   issue its decision. For example, earlier this month, the PTAB issued a final
18   decision in Apple, Inc. v. Uniloc 2017 LLC, IPR2019-00219. The PTAB issued its
19   decision on April 13, 2020—almost a full month before its statutory deadline of
20   May 9, 2020. (Ex. 1 (showing dates).) In the present case, it is therefore generous
21   to Guest-Tek to analyze the timing assuming the PTAB will issue its decisions no
22   later than May 14. As the Apple IPR demonstrates, the PTAB could issue its final
23   decision on Nomadix’s patents as early as Monday, April 27.
24         Second, even when it has not yet issued its final decision in writing, the
25   PTAB may deny a request to terminate if it has already internally “decided the
26   merits of the proceeding before the request for termination is filed.” 35 U.S.C.
27   § 317(a). Guest-Tek even highlighted this risk in its own application to this Court,
28   citing several instances in which the PTAB denied a joint motion to terminate
                                            -2-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 4 of 10 Page ID #:1966




1    because, although the PTAB had not issued its final written decision, the PTAB
2    had already deliberated and decided the merits before the parties moved to
3    terminate. (Dkt. No. 130 at 2 (citing IPR2016-01187, IPR2015-00969, IPR2015-
4    00980, IPR2015-01031, IPR2013-00036).) For example, in IPR2015-00969, the
5    PTAB’s one-year statutory deadline for a final decision was September 23, 2016.
6    (See Ex. 2 (final two pages, instituting review Sept. 23, 2015).) The parties jointly
7    requested termination on August 4, 2016, over a month and a half before the
8    PTAB’s deadline, but the PTAB still denied termination because it had
9    “deliberated and decided the merits of each proceeding before the requests were
10   filed on August 4, 2016.” (Id. at 4.)
11         In this case, only a month remains until the PTAB’s statutory deadline.
12   There is already a dangerously high likelihood that the PTAB has reached an
13   internal decision on the merits and is merely finalizing the wording of its opinion.
14   With every day that passes, that risk only increases. To have any realistic chance of
15   being granted, any motion to terminate must therefore be filed with the PTAB
16   immediately; failing that, the motion should be filed no later than May 7.
17         Third, the parties must first seek authorization from the PTAB to even
18   request termination. 37 C.F.R. § 42.20. The PTAB takes time to grant that
19   authorization, often scheduling a conference call before providing such
20   authorization. After receiving authorization, the parties must file their motion to
21   terminate. The PTAB will then take time to consider the motion. Moreover, under
22   the current terms of the injunction, the parties have two business days from entry
23   of the judgment to seek authorization from the PTAB and then another two
24   business days from receiving such authorization to file their motion to terminate.
25   (Dkt. No. 129 ¶ 2.) Assuming the PTAB itself takes at least two business days to
26   grant authorization, the parties must request authorization to move to terminate
27   immediately, and in all events no later than April 29.
28
                                             -3-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 5 of 10 Page ID #:1967




1              The following timeline illustrates these dates:
2             May 2 (26 days before statutory deadline)
              PTAB issued final decision in Apple v. Uniloc (Ex. 1)
3             (shown here relative to deadline in Nomadix case)
                                                           Too late to move to terminate; highly likely
4                                                                   PTAB has decided merits
     Likelihood that PTAB has
5    decided merits

6
7             ~May 1         ~May 4
              Approx. last   Approx.
                                                                      May 14                               May 28
8             day for con-   last day for                             Highly likely              Statutory deadline
              ference call   PTAB to                                  PTAB has                   for final decision—
9             with PTAB      authorize                                issued final                       but cannot
                             termination                              decision                    assume PTAB will
10                           motion         May 7                                                 wait until last day
                                            Highly likely PTAB has
11                                          decided merits; after this,
                                            termination likely denied
12        April 29                          Termination motion must

13        Injunction                        be filed
          must resume
14        Approx. last day to
          request authori-
15        zation to file termi-
          nation motion
16
17
     B.        Setting the stay to lift automatically on April 29 is a reasonable
18
               condition necessary to secure Nomadix’s rights
19
               A court “may suspend . . . an injunction” while an appeal is pending, but
20
     only “on terms for bond or other terms that secure the opposing party’s rights.”
21
     Fed. R. Civ. P. 62(c). As currently drafted, the stay order does not secure
22
     Nomadix’s rights.
23
               1.        The Court assumed Guest-Tek would file an emergency motion
24
                         that the Ninth Circuit would decide promptly, but that cannot
25
                         happen unless the stay will automatically lift on a date certain
26
               As the Court has recognized, a stay jeopardizes Nomadix’s ability to enforce
27
     the forum-selection clause in view of the PTAB’s statutory deadline. For example,
28
                                                                      -4-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 6 of 10 Page ID #:1968




1    the Court noted: “Nomadix has shown that it will be unable to enforce the parties’
2    forum selection clause once the PTAB issues a decision, which it must do by May
3    28, 2020,” and Nomadix may therefore “permanently lose the ability to enforce the
4    parties’ forum selection clause if a stay is issued.” (Dkt. No. 133 at 5.) As
5    discussed in the preceding section, a very narrow window remains for the parties to
6    request termination of the PTAB proceedings and have a realistic chance of the
7    PTAB granting the request. Accordingly, the Court denied a stay pending appeal.
8    Yet the Court also granted a stay “pending the Ninth Circuit’s decision on Guest-
9    Tek’s forthcoming emergency motion to stay.” (Dkt. No. 133 at 1.)
10         It is therefore clear that the Court’s stay decision was premised on Guest-
11   Tek’s representation that it would file a motion for emergency relief from the
12   Ninth Circuit and further premised on the assumption that Guest-Tek would file its
13   motion immediately and that the Ninth Circuit would decide the motion promptly.
14         Yet, under the current wording of the stay order, the stay is of indefinite
15   duration and provides no incentive to Guest-Tek to seek emergency relief from the
16   Ninth Circuit. Indeed, with the injunction now stayed, Guest-Tek has no
17   impending deadline by which it must join Nomadix in seeking termination of
18   the PTAB proceedings.
19         Guest-Tek has yet to file its motion at the Ninth Circuit. When conferring on
20   this application, Guest-Tek indicated that it had not taken any steps yet to file its
21   emergency motion. (Ex. 3.) Nomadix asked Guest-Tek to file its emergency
22   motion in the Ninth Circuit by April 27 and request relief by April 29, but Guest-
23   Tek did not respond. (Id.) Nomadix agreed in advance to an expedited briefing
24   schedule on the emergency motion. (Id.) To Nomadix’s knowledge, Guest-Tek has
25   failed to contact the Ninth Circuit’s emergency motions unit as the Ninth Circuit
26   directs emergency movants to do. Delay is in Guest-Tek’s interest—the more time
27   that passes, the more likely it is the PTAB proceedings will reach a final decision.
28
                                             -5-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 7 of 10 Page ID #:1969




1          Without a clear deadline by which Guest-Tek must act, it is unclear how
2    Guest-Tek will be able to file an emergency motion with the Ninth Circuit, let
3    alone position its motion for a prompt decision by the Ninth Circuit. Ninth Circuit
4    Rule 27-3 allows an emergency motion when “a movant needs relief within 21
5    days to avoid irreparable harm.” The movant must “clearly state on the caption
6    page of the motion the date by which relief is needed.” 9th Cir. R. 27-3(b)
7    (emphasis added). The movant must also submit a certificate setting forth “the
8    facts showing the existence and nature of the claimed emergency.” 9th Cir. R.
9    27-3(c)(ii). Without a clear, rapidly approaching date on which the injunction will
10   be restored, Guest-Tek cannot meet the criteria of Circuit Rule 27-3. Unless the
11   stay of the injunction is set to lift automatically, Guest-Tek cannot identify a date
12   by which it needs relief from the Ninth Circuit. Indeed, without a date on which the
13   injunction will resume, Guest-Tek currently has no relief to request from the
14   Ninth Circuit.
15         Put another way, unless the Court sets a date on which the injunction will lift
16   automatically, the stay the Court intended to be temporary will become tantamount
17   to the stay pending appeal that the Court found was not warranted.
18         2.     The Court should modify its stay order so that the injunction
19                resumes effect on April 29
20         As explained in section A above, for there to be a reasonable chance that the
21   PTAB will agree to terminate the proceedings that violate the forum-selection
22   clause, the parties must request authorization to file a motion to terminate
23   immediately, and in all events no later than April 29, 2020. Setting the stay to lift
24   automatically on April 29 is therefore necessary to “secure [Nomadix’s] rights.”
25   Fed. R. Civ. P. 62(c). If the Court does not agree to set the stay to lift on April 29,
26   the Court should set the stay to lift no later than May 1.
27         It is clear the Court intended the stay to last only a short amount of time so
28   that Guest-Tek could promptly present an emergency motion to the Ninth Circuit.
                                              -6-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 8 of 10 Page ID #:1970




1    When considering how much of an accommodation to grant Guest-Tek, it is
2    imperative to bear two points in mind. First, Guest-Tek has every incentive to
3    delay. Second, Nomadix is the party facing irreparable harm in the form of
4    permanently losing its ability to enforce the forum-selection clause, whereas the
5    Court has already concluded that Guest-Tek failed to demonstrate any irreparable
6    harm warranting a stay. (Dkt. No. 133 at 3–5.) The balance of the equities and
7    hardships therefore dictates that the stay should lift on April 29 to secure
8    Nomadix’s rights and the effectiveness of the injunction.
9          In discussing the present application, counsel for Guest-Tek suggested that it
10   could not file its emergency motion until an appeal had been docketed. But the
11   Ninth Circuit maintains a 24 hour phone line for situations requiring immediate
12   attention. If an appellant needs to file an emergency motion before a docket
13   number is assigned to the appeal, the Ninth Circuit directs the party to “contact the
14   Motions Attorney Unit at 415-355-8020 to obtain authorization under Circuit Rule
15   25-3.1 to transmit the motion via facsimile or electronic mail.” Cir. Adv. Comm.
16   Note R. 25-5. Moreover, parties seeking emergency relief can coordinate with the
17   Ninth Circuit’s emergency motions unit “via email (emergency@ca9.uscourts.gov)
18   or telephone (415.355.8020) before or upon filing the motion.” Cir. Adv. Comm.
19   Note R. 27-3. Furthermore, these procedures allow the Ninth Circuit to consider
20   “emergency motions requiring same day or next day action.” 9th Cir. General
21   Order 6.4.b (capitalization altered).
22   C.    The Court should also adjust the terms of the injunction to help
23         compensate for the time lost during the stay
24         The process of seeking termination at the PTAB is lengthy and involves
25   multiple steps. Since the Court has granted Guest-Tek’s request to stay the
26   injunction despite concluding that Guest-Tek cannot meet the standard for
27   obtaining a stay pending appeal, the Court should adjust the terms of the injunction
28   to minimize the prejudice to Nomadix once the stay is lifted. Specifically, the
                                             -7-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 9 of 10 Page ID #:1971




1    timeline of the termination process required by the injunction should be adjusted to
2    be more expeditious:
3             • Originally, the injunction required Guest-Tek to join Nomadix in
4                   requesting authorization for termination within two business days of
5                   the judgment’s entry in the civil docket. (Dkt. No. 129 ¶ 2.) That
6                   event should now be triggered on the lifting of the stay, and should
7                   occur the same day the stay lifts.
8             • To avoid unnecessary disputes, the injunction should now spell out
9                   the e-mail the parties send to the PTAB to request authorization to file
10                  a motion to terminate. Nomadix has set forth the contents of this e-
11                  mail in its proposed order.
12            • The injunction currently requires Guest-Tek to join Nomadix in filing
13                  the motions to terminate within two days of receiving authorization
14                  from the PTAB. The injunction should be modified to require Guest-
15                  Tek to join Nomadix in filing the motion the same day the parties
16                  receive authorization from the PTAB.
17   D.    Guest-Tek opposes
18         Nomadix informed Guest-Tek that it would be filing this emergency ex parte
19   application and that Guest-Tek’s response would be due Monday. Guest-Tek
20   confirmed it opposes the application. (Ex. 3.)
21         Guest-Tek’s counsel of record have provided the following contact
22   information:
23         Guest-TekCA@bakerlaw.com (distribution list for all Guest-Tek attorneys)
24         Kevin M. Bovard
25         kbovard@bakerlaw.com
           BAKER & HOSTETLER LLP
26         2929 Arch Street, 12th Floor
27         Philadelphia, PA 19104-2891
           (215) 564-2727
28
                                                  -8-
Case 2:19-cv-04980-AB-SK Document 134 Filed 04/26/20 Page 10 of 10 Page ID #:1972




1          Meghan Rohling Kelly
           mkelly@bakerlaw.com
2
           BAKER & HOSTETLER LLP
3          2929 Arch Street, 12th Floor
           Philadelphia, PA 19104-2891
4
           (610) 202-2155
5          (215) 564-8390
           (310) 979-8490
6
7          Michael J. Swope
           mswope@bakerlaw.com
8          BAKER & HOSTETLER LLP
9          999 Third Avenue, Suite 3500
           Seattle, WA 98104-4040
10         (206) 313-0143
11         (206) 332-1386
           (206) 332-1379
12
           Andrew E. Samuels
13         asamuels@bakerlaw.com
14         BAKER & HOSTETLER LLP
           200 Civic Center Drive, Suite 1200
15         Columbus, OH 43215-4138
16         (614) 462-2699
           (614) 228-1541
17
18
19
                                  Respectfully submitted,
20
                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
21
22
     Dated: April 26, 2020        /s/ Mark Lezama
23                                Douglas G. Muehlhauser
                                  Payson LeMeilleur
24                                Mark Lezama
                                  Justin J. Gillett
25
                                  Attorneys for Plaintiff
26                                NOMADIX, INC.
27
28
                                           -9-
